Hutcheson, J.
Horace Sheppard was indicted for the murder *616of liis wife, and was found guilty. A motion for new trial was overruled, and the defendant excepted.
In the instant case there is no evidence to show that the wife, at the time of the killing, was making or attempting to make an attack upon the defendant, or that she had any weapon with which to make such attack; and there was no evidence of other facts to which a charge of voluntary manslaughter could be applicable. Under these circumstances it was not error for the court to fail to give in charge to the jury the law of voluntary manslaughter. Ellison v. State, 137 Ga. 193 (5) (73 S. E. 255); Reed v. State, 148 Ga. 18 (4) (95 S. E. 692).
It is not necessary to elaborate upon the second headnote, as this court has repeatedly held that it will not disturb a verdict where there is evidence to authorize it. Patton v. State, 117 Ga. 230 (43 S. E. 533).

Judgment affirmed.


All the Justices concur, except Russell, G. J., who dissents.